      Case 1:19-cr-00227-JLS-MJR Document 70 Filed 12/11/20 Page 1 of 4




United States District Court
Western District of New York


 United States of America,
                              Plaintiff
                                                       NOTICE OF MOTION
                  vs
                                                             19-CR-227
 Joseph Bongiovanni
                             Defendant



      PLEASE TAKE NOTICE that upon the affirmation of James P. Harrington, Esq.,
attorney for the Joseph Bongiovanni, the Defendant in the above-captioned matter, a motion
is made to the Hon. Michael J. Roemer, United States Magistrate Judge, at a date and time
designated by the Court to modify Mr. Bongiovanni’s release conditions to remove the
requirement of electronic monitoring and a curfew.



Dated: December 11, 2020                    /s/ James P. Harrington
                                           James P. Harrington
                                           Harrington A Mahoney
                                           Attorneys for Defendant
                                           70 Niagara Street - Third Floor
                                           Buffalo, NY 14202-3407
                                           Tele: (716) 853-3700
                                           Facs: (716) 853-3710
                                           jph@harringtonmahoney.com

TO:   United States Attorney
      138 Delaware Avenue
      Buffalo, New York 14202
      Attention: Joseph Tripi, Esq.
                    Assistant United States Attorney
      Case 1:19-cr-00227-JLS-MJR Document 70 Filed 12/11/20 Page 2 of 4




United States District Court
Western District of New York

 United States of America,
                               Plaintiff
                                                           AFFIRMATION
                   vs
                                                                 19-CR-227
 Joseph Bongiovanni,
                             Defendant



       JAMES P. HARRINGTON, ESQ., affirms under the penalty of perjury:

       1.     I am an attorney and represent the defendant, Joseph Bongiovanni, in this case.

       2.     On November 5, 2019, as part of Mr. Bongiovanni’s release conditions, he is
required to wear an ankle bracelet for electronic monitoring [Dkt. 8].

       3.     I request on Mr. Bongiovanni’s behalf that this condition be removed for
several reasons.

       4.     Mr. Bongiovanni has been on pretrial release in this case since November,
2019. See [Dkt. 5], the day of his arraignment. In the following 13 months, he has complied
with all release conditions in every respect. He has had no contact with any witnesses or co-
defendants in this case.

       5.     Neither the initial indictment nor the superseding one have alleged that Mr.
Bongiovanni has ever harmed or threatened to harm anyone. He has no criminal background
and no history of violence. There is no evidence that he poses a risk of harm to the
community if he were relieved of the electronic monitoring or curfew requirements. All other
monitoring and reporting requirements would remain in place, giving assurance that Mr.
Bongiovanni will still be monitored by U.S. Pretrial Services.

                                             2
       Case 1:19-cr-00227-JLS-MJR Document 70 Filed 12/11/20 Page 3 of 4




       6.     There is also nothing in this case that indicates that Mr. Bongiovanni would be
a flight risk if not subject to electronic monitoring and a curfew. He owns a home with his
wife in the Town of Tonawanda. His elderly parents live in the City of Buffalo and are in
poor health. Mr. Bongiovanni is responsible for taking care of them. He is retired and has
limited financial resources. He has every incentive to remain in the area. He is also a former
law enforcement officer. Notwithstanding the government’s allegations in this case and the
potential penalties if he should be convicted, he is law-abiding and understands the potential
additional penalties for flight or failure to appear.

       7.     Because of their failing health, Mr. Bongiovanni’s parents have become
increasingly reliant on him for assistance. Since being on bail conditions, he has taken his
father to the emergency room at Millard Fillmore Suburban Hospital in the late night/early
and had to make other after curfew trips to his parents’ home. This was stressful for Mr.
Bongiovanni given the time and the nature of the emergencies. While he was able to
successfully contact his supervising probation officer, he initially feared being forced to
choose between taking care of his father in an emergency and being accused of a violation
had he not been able to notify his officer before leaving home in the middle of the night. His
father remains in precarious health. Mr. Bongiovanni wishes to be able to respond quickly
to his parents’ needs.

       8.     Mr. Bongiovanni’s parents are also terrified about the Covid 19 virus because
of their ages and other health problems. This has increased their dependency on him
emotionally and for all of their needs including food, medicine and health care visits. While
these can be taken care of during the day, his devotion to their care highlights his lack of risk
of flight.

       9.     I have contacted Assistant United States Attorney Joseph Tripi, who advises
that he opposes this request.


                                               3
       Case 1:19-cr-00227-JLS-MJR Document 70 Filed 12/11/20 Page 4 of 4




       10.    I have also contacted Mr. Bongiovanni’s pretrial services supervisor, Michael
Macaluso with U.S. Pretrial Services, who advises that he will advise the Court of his
position when requested by the Court.

       Wherefore, it is respectfully requested that the Court schedule a hearing to consider
the modification of bail conditions at its earliest convenience.



Dated: December 11, 2020                   /s/ James P. Harrington
                                            James P. Harrington
                                            Harrington A Mahoney
                                            Attorneys for Joseph Bongiovanni
                                            70 Niagara Street - Third Floor
                                            Buffalo, NY 14202-3407
                                            Tele: (716) 853-3700
                                            Facs: (716) 853-3710
                                            jph@harringtonmahoney.com




                                              4
